          Case 2:18-cr-00121-PSG Document 262 Filed 11/19/19 Page 1 of 1 Page ID #:1727
                                                          UNITED STATES DISTRICT COURT
                                                         CENTRAL DISTRICT OF CALIFORNIA

                                                                       CRIMINAL MINUTES - TRIAL


 Case No.            CR 18-00121 (A) SJO                                                                                              Date            November 19, 2019



 Present: The Honorable                S. James Otero

 Interpreter          Not Required

                                                                                                                                              Katherine A. Rykken
                  Victor Paul Cruz                                         Anne Keilwasser                                                     Veronica Dragalin
                   Deputy Clerk                                  Court Reporter/Recorder, Tape No.                                           Assistant U.S. Attorney




                     U.S.A. v. Defendant(s):                         Present     Cust.     Bond                   Attorneys for Defendants:                      Present     App.       Ret.

                                                                                                        Ambrosio Eduardo Rodriguez
1) Carlos Miguel Fernandez                                             xx                    xx         Michal J. Hanagan                                            xx                    xx

                                                                                                        Edward M. Robinson
                                                                                                        Rachael A. Robinson
2) Edward Yasushiro Arao                                               xx                    xx         Lisa Victoria Houle                                          xx                    xx



          Day COURT TRIAL                                              5th      Day JURY TRIAL

          The Jury is impaneled and sworn.

          Opening statements made by

  xx      Witnesses called, sworn and testified.

  xx      Exhibits identified                                          xx       Exhibits admitted
  xx      Government rests.                             xx       Defendant(s)                                                                                                      rest.

  xx      Motion for mistrial by              both defendants                                is               granted            xx          denied                       submitted

  xx      Motion for judgment of acquittal (FRCrP 29)                                       is                granted            xx          denied                       submitted

  xx      Closing arguments made                                      xx       Court instructs jury                                          Bailiff sworn

          Alternates excused                                                   Jury retires to deliberate                                    Jury resumes deliberations

          Finding by Court as follows:                                                                Jury Verdict as follows:

 Dft #                        Guilty on count(s)                                                      Not Guilty on count(s)


          Jury polled                                                          Polling waived

          Filed Witness & Exhibit lists                             Filed Jury notes                     Filed Jury Instructions                             Filed Jury Verdict

          Dft #         all     Referred to Probation Office for Investigation & Report and continued to                                                              for sentencing.

          Dft #                 remanded to custody.                  Remand/Release#                             issd.               Dft #               released from custody.

          Bond exonerated as to Dft #

   x      Case continued to               11/20/19 @ 8:30 a.m.                     for further trial/jury deliberations.

               The Court Denies the MOTIONS for Mistrial (ECF No. 248 and 253). Witness Tolliver Hart is recalled, sworn and testify. The Court Denies the Motion
               for Reconsideration (ECF No. 240). The Court Denies the defendants’ oral motions for mistrial and for judgment of acquittal.
 Other:

                                                                                                                                                                 :         5/39

                                                                                                         Initials of Deputy Clerk        vpc




CR-78 (01/05)                                                         CRIMINAL MINUTES - TRIAL                                                                                    Page 1 of 1
